Case 2:21-cv-01540-VAP-MAR Document 17 Filed 09/03/21 Page 1 of 2 Page ID #:107
                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES – GENERAL

 Case No.          2:21-cv-1540-VAP (MAR)                                                    Date: September 3, 2021
 Title          Leonardo Magallon v. Bureau of Prisons, et al.

 Present: The Honorable: MARGO A. ROCCONI, UNITED STATES MAGISTRATE JUDGE
                       ERICA BUSTOS                                                     N/A
                        Deputy Clerk                                           Court Reporter / Recorder

         Attorneys Present for Plaintiffs:     Attorneys Present for Defendants:
                      N/A                                    N/A
 Proceedings: (In Chambers) ORDER RE: JULY 23, 2021 OSC, DKT. 15

          On July 23, 2021, this Court issued an Order to Show Cause (“OSC”) ordering Plaintiff to
 show by August 13, 2021 why this action should not be dismissed for failure to prosecute. ECF
 Docket No. (“Dkt.”) 15. Plaintiff was warned that “[f]ailure to respond to the Court’s Order may
 result in the dismissal of the action.” Id. (emphasis added).

          On August 17, 2021, Plaintiff filed a letter with the Court regarding his Request for an
 Extension of Time and requesting “the Clerk of Court to revise Plaintiff’s request for an extension
 to file a second amended complaint.” Dkt. 16 at 2. It is unclear whether Plaintiff is requesting
 another extension of time. Rather, Plaintiff appears to seek a correction of the filing dates on the
 docket. Id. (“[n]ote this transaction was mailed on the same date it was entered, (7-15-2021).”). 1
 Considering both the delayed filing of the Court’s grant of Plaintiff’s EOT and Plaintiff’s subsequent
 correspondence with the Court, the Court construes Plaintiff’s August 17, 2021 letter as request for
 an extension of time.

        Accordingly, Plaintiff must respond within thirty (30) days of this Order, by October 4,
 2021 with one (1) of the three (3) options listed in the July 23, 2021 OSC:

        (1) Plaintiff shall file a Second Amended Complaint that addresses the deficiencies identified in
            the Court’s February 12, 2021 ODLA;
        (2) Plaintiff shall provide the Court with an explanation as to why he has failed to file a Second
            Amended Complaint; or
        (3) Plaintiff may request a voluntary dismissal of the action pursuant to Federal Rule of
            Civil Procedure 41(a). The Clerk of Court is directed to attach a Notice of Dismissal
            form for Plaintiff’s convenience.

 Dkt. 15. Plaintiff’s failure to comply with this Order will result in the dismissal of this Action.

             IT IS SO ORDERED.
                                                                                                                   :
                                                                                   Initials of Preparer           eb

 1   There appears to have been a significant delay in entering the Court’s grant of Plaintiff’s EOT request.


 CV-90 (03/15)                                      Civil Minutes – General                                     Page 1 of 1
      Case 2:21-cv-01540-VAP-MAR Document 17 Filed 09/03/21 Page 2 of 2 Page ID #:108




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                     CASE NUMBER


                                                     Plaintiff(s),
                               v.
                                                                           NOTICE OF DISMISSAL PURSUANT
                                                                            TO FEDERAL RULES OF CIVIL
                                                                                PROCEDURE 41(a) or (c)
                                                  Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    G This action is dismissed by the Plaintiff(s) in its entirety.

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    G ONLY Defendant(s)

         is/are dismissed from (check one) G Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
         brought by                                                                                                      .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




                 Date                                                 Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)           NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
